Citation Nr: 1808556	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  09-18 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for chondromalacia of the left knee.

2. Entitlement to an initial disability rating in excess of 10 percent a right shoulder disability prior to May 3, 2009, and in excess of 20 percent thereafter.

3. Entitlement to an initial disability rating in excess of 10 percent for a cervical spine disability.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1998 to March 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in October 2008 by a Department of Veterans Affairs (VA) Regional Office (RO).

This case was last before the Board in June 2017, when it was remanded for further development, to include obtaining an adequate VA examination.  As the requested development has not been completed, the matter must be remanded again to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

This case is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be advised if any further action on his part is required.


REMAND

As noted above, this case was previously before the Board in June 2017, when it was remanded for additional VA examinations and opinions as a result of the United States Court of Appeals for Veterans Claims (Court) decision in Correia v. McDonald, 28 Vet. App. 158 (2016.)  Correia found that, in order to be considered adequate, an orthopedic examination should include findings with respect to pain on both active and passive ranges of motion, as well as weight-bearing and non-weightbearing findings, and a comparison with the range of motion of the opposite joint.  The Board noted that the examinations of record from June 2016 did not comply with Correia and directed that new VA examinations and opinions be provided with respect to the Veteran's left knee, right shoulder, and cervical spine disabilities.  The claim for entitlement to TDIU was considered to be inextricably intertwined with the outcome of the increased rating claims and consideration of that issue was deferred until the resolution of those claims.

On remand, the Veteran was apparently scheduled for August 2017, but was later cancelled at the Veteran's request.  The Veteran stated that he was not available to attend an examination until mid-October and stated that he would contact VA when he was available.  No further action of any kind was taken and the claim was returned to the Board in October 2017.

Inasmuch as the Board has already fond the examinations of record to be inadequate under Correia, and has directed that the Veteran be afforded additional examinations, the return of this matter to the Board was premature.  The remand directives were not complied with and matter must again be remanded to ensure that the additional VA examinations are obtained.  The Veteran's representative's November 2017 Brief noted these deficiencies.  Additionally, prior to the matter being returned to the Board, a Supplemental Statement of the Case (SSOC) should be issued.

Accordingly, the case is REMANDED for the following actions:

1. Afford the Veteran an appropriate VA examination to address the current nature and severity of his cervical spine, left knee, and right shoulder disabilities.  Prior to any such examination, the Veteran should be informed of the date and time and copies of the notification letters should be included in the claims file.  

The Veteran should be advised of the potential consequences of failing to report for an examination without good cause, in accordance with 38 C.F.R. § 3.655(b), to include denial of the claim.

(a) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight bearing. If the cervical spine, left knee, and/or right shoulder cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

(b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the cervical spine, left knee, and right shoulder. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If such is not possible to determine without resort to speculation, the examiner must provide an explanation why that is so. 

(c) For the left knee, the examiner is asked to identify whether there is instability, subluxation, or effusion into the joint. 

(d) For the cervical spine, the examiner is asked to identify all neurological abnormalities resulting from his service-connected disability. The examiner is also asked to identify whether the Veteran has intervertebral disc syndrome, and if so, an estimate on the duration of incapacitating episodes in the preceding 12-month period

(e) For the right shoulder, the examiner is asked to identify whether limited motion is at shoulder level; midway between side and shoulder level; or, to 25 degrees from side. The examiner is asked whether he has impairment of the humerus, clavicle, or scapula.

(f) The examiner is asked to provide an opinion on the functional impact/limitation of each disability on the Veteran's ability to perform specific work-related functions, to including sitting, standing, walking, climbing stairs, lifting, carrying, manipulation of tools, and any other actions specific to the Veteran's line of work

The examiner is asked to provide a statement as to the reasons or rationale for all opinions offered.  Additionally, if any opinion, to include measuring ROM loss during flare-ups/repetitive motion, cannot be provided, the clinician is to provide an explanation as to why.

2. Then readjudicate the issues on appeal.  If any benefit sought on appeal is not granted in full, then issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


